Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
18-APR-2019
10:23 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal with prejudice is approved, and the appeal is
dismissed. The parties shall bear their own attorneys' fees and
costs.
          DATED: Honolulu, Hawai'i, April 18, 2019.


                                           '+wtuli.--:,.,..
                                           Chief J�dge U


                                           �� m '1:lJL
                                           Associate Judge


                                           Associate Judge




                                  2